                         Case 7:20-cv-05235-NSR Document 13 Filed 07/08/20 Page 1 of 3
                                                                    CLOSED,ACO,TransferredOutCase−DoNotDocket
                                         U.S. District Court
                               Eastern District of New York (Brooklyn)
                        CIVIL DOCKET FOR CASE #: 1:20−cv−00711−PKC−PK

Salerno v. The Coca−Cola Company                                      Date Filed: 02/08/2020
Assigned to: Judge Pamela K. Chen                                     Date Terminated: 07/07/2020
Referred to: Magistrate Judge Peggy Kuo                               Jury Demand: Plaintiff
Demand: $5,000,000                                                    Nature of Suit: 370 Fraud or Truth−In−Lending
Cause: 28:1332 Diversity−Fraud                                        Jurisdiction: Diversity
Plaintiff
Monique Salerno                                         represented by Spencer I. Sheehan
individually and on behalf of all others                               Sheehan & Associates, P.C.
similarly situated                                                     505 Northern Boulevard
                                                                       Suite 311
                                                                       Great Neck, NY 11021
                                                                       516−303−0552
                                                                       Fax: 516−234−7800
                                                                       Email: spencer@spencersheehan.com
                                                                       ATTORNEY TO BE NOTICED


V.
Defendant
The Coca−Cola Company                                   represented by Jane Metcalf
                                                                       Patterson Belknap Webb & Tyler LLP
                                                                       1133 Avenue Of The Americas
                                                                       New York, NY 10036
                                                                       212−336−2152
                                                                       Fax: 212−336−2222
                                                                       Email: jmetcalf@pbwt.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       Steven Alan Zalesin
                                                                       Patterson, Belknap, Webb & Tyler LLP
                                                                       1133 Avenue of the Americas
                                                                       New York, NY 10036
                                                                       212−336−2110
                                                                       Fax: 212−336−2111
                                                                       Email: sazalesin@pbwt.com
                                                                       ATTORNEY TO BE NOTICED


 Date Filed         #   Docket Text

 02/08/2020       Ï1    COMPLAINT against The Coca−Cola Company filing fee $ 400, receipt number
                        ANYEDC−12362818 Was the Disclosure Statement on Civil Cover Sheet completed −NO,, filed by
                        Monique Salerno. (Attachments: # 1 Civil Cover Sheet, # 2 Proposed Summons) (Sheehan,
                        Spencer) (Entered: 02/08/2020)

 02/08/2020        Ï
                  Case 7:20-cv-05235-NSR Document 13 Filed 07/08/20 Page 2 of 3
                  Case Assigned to Judge Pamela K. Chen and Magistrate Judge Peggy Kuo. Please download and
                  review the Individual Practices of the assigned Judges, located on our website. Attorneys are
                  responsible for providing courtesy copies to judges where their Individual Practices require such.
                  (Bowens, Priscilla) (Entered: 02/10/2020)

02/10/2020   Ï2   Summons Issued as to The Coca−Cola Company. (Bowens, Priscilla) (Entered: 02/10/2020)

02/10/2020   Ï3   In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1, the parties
                  are notified that if all parties consent a United States magistrate judge of this court is available to
                  conduct all proceedings in this civil action including a (jury or nonjury) trial and to order the entry
                  of a final judgment. Attached to the Notice is a blank copy of the consent form that should be filled
                  out, signed and filed electronically only if all parties wish to consent. The form may also be
                  accessed at the following link: http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.
                  You may withhold your consent without adverse substantive consequences. Do NOT return or
                  file the consent unless all parties have signed the consent. (Bowens, Priscilla) (Entered:
                  02/10/2020)

02/10/2020   Ï4   This attorney case opening filing has been checked for quality control. See the attachment for
                  corrections that were made, if any. (Bowens, Priscilla) (Entered: 02/10/2020)

02/10/2020   Ï5   SCHEDULING ORDER: An Initial Conference will be held in this case on May 12, 2020 at 10:00
                  a.m. before Peggy Kuo, United States Magistrate Judge, in Courtroom 11C South of the United
                  States Courthouse, 225 Cadman Plaza East, Brooklyn, New York. All counsel are required to
                  attend. Counsel are directed to the annexed Initial Conference Order for instructions. At least five
                  days before the Conference, the parties must file a joint and completed copy of the Proposed
                  Discovery Plan, a PDF version of which may be found at:
                  https://www.nyed.uscourts.gov/pub/PK−discovplan.pdf Any request for adjournment of this or any
                  other conference must be made in writing on notice to opposing parties, and must disclose whether
                  or not all parties consent. No request for adjournment will be considered unless made at least two
                  (2) business days before the scheduled conference, except in the event of an emergency. Counsel
                  with knowledge and authority must be present. Per diem counsel may not appear without
                  prior permission of the Court. Plaintiffs counsel is directed to ensure that defendant is aware of
                  this conference. Ordered by Magistrate Judge Peggy Kuo on 2/10/2020. (Riquelme, Claudia)
                  (Entered: 02/10/2020)

04/21/2020   Ï    SCHEDULING ORDER: The Initial Conference scheduled for May 12, 2020 at 10:00 a.m. before
                  the Honorable Peggy Kuo has been converted from an in−person conference to a Telephone
                  Conference. The parties are directed to call toll free (877) 336−1274 and input the Access Code
                  1453850 at the time of the Conference. No additional security code is needed. Once all parties are
                  on the line, the call will be connected. All counsel are required to attend. No request for
                  adjournment will be considered unless made at least two (2) business days before the scheduled
                  conference, except in the event of an emergency. Counsel with knowledge and authority must be
                  present. Per diem counsel may not appear without prior permission of the Court. Plaintiff's
                  counsel is directed to ensure Defendant is aware of this conference change. Ordered by Magistrate
                  Judge Peggy Kuo on 4/21/2020. (O'Neil−Berven, Ryan) (Entered: 04/21/2020)

05/02/2020   Ï6   WAIVER OF SERVICE Returned Executed by Monique Salerno. The Coca−Cola Company waiver
                  sent on 5/1/2020, answer due 6/30/2020. (Sheehan, Spencer) (Entered: 05/02/2020)

05/02/2020   Ï7   Joint MOTION to Adjourn Conference Initial Conference of May 12, 2020 by Monique Salerno.
                  (Sheehan, Spencer) (Entered: 05/02/2020)

05/04/2020   Ï    ORDER granting 7 Motion to Adjourn Conference. The Initial Conference is adjourned to July 16,
                  2020 at 10:00 a.m. in Courtroom 11C South before Magistrate Judge Peggy Kuo. At least five days
                  before the Conference, the parties must file a joint and completed copy of the Proposed Discovery
                  Plan, a PDF version of which may be found at:
                    Case 7:20-cv-05235-NSR Document 13 Filed 07/08/20 Page 3 of 3
                    https://img.nyed.uscourts.gov/files/forms/PK−discovplan.pdf. Plaintiff's counsel is directed to
                    ensure defendant is aware of this conference change. Ordered by Magistrate Judge Peggy Kuo on
                    5/4/2020. (O'Neil−Berven, Ryan) (Entered: 05/04/2020)

06/01/2020     Ï    SCHEDULING ORDER: The Initial Conference scheduled for July 16, 2020 at 10:00 a.m. before
                    the Honorable Peggy Kuo has been converted from an in−person conference to a Telephone
                    Conference. The parties are directed to call toll free (877) 336−1274 and input the Access Code
                    1453850 at the time of the Conference. No additional security code is needed. Once all parties are
                    on the line, the call will be connected. Plaintiff's counsel is directed to ensure defendant is aware of
                    this conference change. Ordered by Magistrate Judge Peggy Kuo on 6/1/2020. (O'Neil−Berven,
                    Ryan) (Entered: 06/01/2020)

06/30/2020    Ï8    NOTICE of Appearance by Steven Alan Zalesin on behalf of The Coca−Cola Company (aty to be
                    noticed) (Zalesin, Steven) (Entered: 06/30/2020)

06/30/2020    Ï9    NOTICE of Appearance by Jane Metcalf on behalf of The Coca−Cola Company (aty to be noticed)
                    (Metcalf, Jane) (Entered: 06/30/2020)

06/30/2020   Ï 10   Corporate Disclosure Statement by The Coca−Cola Company identifying Corporate Parent no
                    parent corporation for The Coca−Cola Company. (Zalesin, Steven) (Entered: 06/30/2020)

06/30/2020   Ï 11   Letter MOTION for pre motion conference by The Coca−Cola Company. (Zalesin, Steven)
                    (Entered: 06/30/2020)

07/07/2020   Ï 12   Letter in Response to Defendant's June 30, 2020 Request for Pre−Motion Conference (ECF No. 11)
                    and Consenting to Transfer by Monique Salerno (Reese, Michael) (Entered: 07/07/2020)

07/07/2020     Ï    ORDER: The 12 letter consenting to the transfer this action to the Southern District of New York is
                    So Ordered. Ordered by Judge Pamela K. Chen on 7/7/2020. (Abdallah, Fida) (Entered: 07/07/2020)

07/07/2020     Ï    Case electronically transferred to the Southern District of New York. ALL FILINGS ARE TO BE
                    MADE IN THE TRANSFER COURT, DO NOT DOCKET TO THIS CASE. (Abdallah, Fida)
                    (Entered: 07/07/2020)
